DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 4,682710 A1) in view of Tremel (US 2014/0318210 A1).
Regarding claim 11, Turner discloses an application system (c. 1, ll. 5-14) for applying a material (adhesive, sealant) to a substrate (workpieces), the application system comprising: a material supply device (18) comprising a main pump (14); a remote metering system (10) for receiving the material flowing from the material supply device (18) and applying the material to substrates (via dispensers 24a-24c), the remote metering system (10) comprising: a first applicator assembly 
Regarding claims 12 and 13, Turner discloses wherein the remote metering system (10) further comprises: a third applicator assembly including a third applicator (24c); wherein the controller (41, 63) is further configured to: 4) stop material flow to the second applicator (control circuits 41 and speed control device 63 direct pump 14 to pump adhesive to each of guns 24a-24c, one at a time; c. 7, l. 67 – c. 8, l. 3); and 5) perform a third calibration operation (adjusting settings to predetermine the speeds of pump 14 is a calibration operation; c. 7, l. 67 – c. 8, l. 3), where the controller (41, 63) is configured to a) direct the main pump to pump 
Regarding claims 14-16, 18-20, Turner discloses the controller (41, 63) is further configured to: 4) perform a monitoring operation, where the controller (41, 63) is configured to a) direct the main pump (14) to pump a first portion of material flow to the first applicator (24a) and a second portion of the material flow to the second applicator (control circuits 41 and speed control device 63 direct pump 14 to pump adhesive to guns 24a and 24b; c. 8, ll. 3-8); wherein the first applicator assembly includes a first remote metering stand pump (30) in fluid communication with the first applicator (24a), the controller (41, 63) being further configured to adjust operation of the first remote metering stand pump (30) when receiving a signal that is indicative of a material flow characteristic that does not match an intended characteristic for the material flow (control circuit 41 and speed control device 63 adjust an operation of volumetric metering pump 30 to achieve a desired material flow; c. 4, ll. 49-68); wherein the second applicator assembly includes a first remote metering stand pump (30) in fluid communication with the second applicator (24b), the controller (41, 63) being further configured to adjust operation of the first remote metering stand pump (30) when receiving a signal that is indicative of a material flow characteristic that does not match an intended characteristic for the material flow (control circuit 41 and speed control device 63 adjust an operation of volumetric metering pump 30 to achieve a desired material flow; c. 4, ll. 49-68).


Tremel teaches an application system (fig. 1) for applying a material (liquid composition; ¶ [0003]) to a substrate (semiconductor material), having a main supply (12) and a main flow sensor (linear encoder) for monitoring an output of the main supply (actuator 40 causes liquid to be supplied from tool 12 to dispensing nozzle D1 at a precise flow rate measured by the linear encoder; ¶¶ [0030-0031]); and a first flow sensor (FM) for monitoring an output of a first applicator (flowmeter FM of mass flow controller MFC1 monitors an output of nozzle D1); and a second flow sensor (FM) for monitoring an output of the second applicator (flowmeter FM of mass flow controller MFC2 monitors an output of nozzle D2); a controller (46) configured to: receive a first feedback signal from the main flow sensor (linear encoder) and a second feedback signal from the first flow sensor (flowmeter FM of mass flow controller MFC2), compare the first and second feedback signals, and determine a compensation factor (correction signal) for the first flow sensor (controller 46 receives a first signal from the linear encoder of tool 12 and a second signal from flowmeter FM of MFC1, compares them, and determines a correction signal for that flowmeter; ¶ [0032]); receive a third feedback signal from the main flow sensor (linear encoder) and a fourth feedback signal from the second flow sensor (flowmeter FM of mass flow controller MFC2), compare the third and fourth feedback signals, and determine a compensation factor (correction signal) for the second flow sensor (controller 46 receives a signal from the linear encoder of tool 2, compares them, and determines a correction signal for that flowmeter; ¶ [0032]); and a third flow sensor (flowmeter FM of mass flow controller MFCN) for monitoring an output of a third applicator (DN); receive a fifth feedback signal from the main flow sensor (linear encoder) and a sixth feedback signal from the third flow sensor (flowmeter FM of mass flow controller MFCN), compare the fifth and sixth feedback signals, and d) determine a compensation factor for the third flow sensor (controller 46 receives a signal from the linear encoder of tool 12 and a sixth signal from flowmeter FM of MFCN, compares them, and determines a correction signal for that flowmeter; ¶ [0032]); wherein the first, second, third, and fourth feedback signals are proportional to a volumetric flow rate of the material (signals from the linear encoder and flowmeters FM are proportional to a volumetric flow rate of the liquid; ¶ [0031]); wherein the first, second, third, and fourth feedback signals are proportional to a mass flow rate of the material (signals from the linear encoder and flowmeters FM are proportional to a mass flow rate of the liquid; ¶ [0023]); receive a fifth feedback signal from the first flow sensor (flowmeter FM of mass flow controller MFC1) and a sixth feedback signal from the second flow sensor (flowmeter FM of mass flow controller MFC2), and c) compare the fifth and sixth feedback signals to intended characteristics for the first and second portions of the material flow, respectively (controller 46 would need to compare signals from each flowmeter FM with at least some predetermined signal range to function properly).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Turner with the flow sensors and calibration of Tremel to provide a more accurate measurement of flow rate in an application system, while also providing a simple means of sensor correction (Tremel, ¶ [0014]).
Regarding method claims 1-8, the method steps thereof are met by the operation of the apparatus of Turner in view of Tremel as set forth above with regard to claims 11-16, 18, and 19.
Regarding claim 17, Turner in view of Tremel disclose the invention as set forth above.
Although Turner in view of Tremel are silent on summing signals from the flow sensors and comparing them with the main flow sensor, it is well known in the art of flowmeters to compare the sum of flow rate signals of branches of a conduit with the flow rate of signal of the source conduit.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Turner in view of Tremel to compare added or subtracted flow rate signals to a flow rate of a source to easily determine errors.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852